Case 1:15-cv-00842-RGA Document 539 Filed 11/13/20 Page 1 of 16 PageID #: 33513




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

                                            )
                                            )
 IN RE CHANBOND, LLC,                       )    C.A. No. 15-842 (RGA)
 PATENT LITIGATION                          )    CONSOLIDATED
                                            )
                                            )    REDACTED -- PUBLIC VERSION
                                            )
                                            )
                                            )

                   DEFENDANTS’ REPLY BRIEF IN SUPPORT OF
                  THEIR MOTION TO REOPEN FACT DISCOVERY
                FOR LIMITED INVESTIGATION OF STANDING ISSUES



  OF COUNSEL:                                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                                Jack B. Blumenfeld (#1014)
  Thomas M. Melsheimer                          Jennifer Ying (#5550)
  WINSTON & STRAWN LLP                          1201 North Market Street
  2121 North Pearl Street, Suite 900            P.O. Box 1347
  Dallas, TX 75201                              Wilmington, DE 19899
  (214) 453-6500                                (302) 658-9200
                                                jblumenfeld@mnat.com
  Michael L. Brody                              jying@mnat.com
  WINSTON & STRAWN LLP
  35 West Wacker Drive                          Attorneys for Defendants
  Chicago, IL 60601
  (312) 558-5600

  David P. Enzminger
  Nimalka Wickramasekera
  WINSTON & STRAWN LLP
  333 S. Grand Avenue
  Los Angeles, CA 90071-1543
  (213) 615-1780

  Krishnan Padmanabhan
  WINSTON & STRAWN LLP
  200 Park Avenue
  New York, NY 10166-4193
  (212) 294-6700

  Original Filing Date: November 5, 2020
  Redacted Filing Date: November 13, 2020
Case 1:15-cv-00842-RGA Document 539 Filed 11/13/20 Page 2 of 16 PageID #: 33514




                                                 TABLE OF CONTENTS

                                                                                                                                         Page

 I.     Introduction ....................................................................................................................... 1

 II.    Supplemental Statement of Facts .................................................................................... 2

        A.         Leane Alleges the ASA Entitles Her to a Major Stake in the
                   Delaware Cases...................................................................................................... 2

        B.         Leane Alleges that ChanBond Withheld the ASA, Manufactured
                   Documents to Cover Its Tracks, and Fraudulently Eliminated Her
                   Interests.................................................................................................................. 3

        C.         Leane’s Complaints Reveal that ChanBond Failed to Produce
                   Numerous Additional Documents Regarding Rights in the
                   Patents. ................................................................................................................... 4

 III.   Argument ........................................................................................................................... 5

        A.         ChanBond’s Purposeful Withholding of Documents Alone
                   Provides Good Cause to Reopen Discovery. ....................................................... 5

        B.         Leane’s Complaint Raises Standing Issues, and Defendants
                   Should Have an Opportunity to Take Appropriate Discovery......................... 7

        C.         ChanBond’s Cited Case Law Is Inapposite. ....................................................... 8

        D.         Leane’s Complaints May Have Substantial Impact in These
                   Cases. .................................................................................................................... 10

 IV.    Conclusion ....................................................................................................................... 10




                                                                      i
Case 1:15-cv-00842-RGA Document 539 Filed 11/13/20 Page 3 of 16 PageID #: 33515




                                              TABLE OF AUTHORITIES

                                                                                                                           Page(s)

 Cases

 Immunex Corporation v. Sandoz Inc.,
    964 F.3d 1049, 1062 (Fed. Cir. 2020)........................................................................................8

 Int’l Constructions Products LLC v. Caterpillar Inc., et al.,.,
     C.A. 15-108-RGA, 2018 WL 4611216, at *2 (D. Del. Sep. 26, 2018) .....................................6

 Lone Star Silicon Innovations LLC v. Nanya Tech. Corp.,
    925 F. 3d 1225, 1231 ( Fed. Cir. 2019)......................................................................................7

 Propat Int'l Corp. v. Rpost, Inc.,
    473 F.3d 1187 (Fed. Cir. 2007)..................................................................................................7

 Roquette Freres v. SPI Pharma, Inc.,
    C.A. 06–540–GMS, 2009 WL 1444835 (D. Del. May 21, 2009). ........................................ 6-7

 Vaupel Textilmaschinen KG v. Meccanica Euro Italia S.P.A.,
    944 F.2d 870 (Fed. Cir. 1991)....................................................................................................7

 XCoal Energy & Res. v. Bluestone Energy Sales Corp.,
   C.A. 18-CV-819-LPS, 2020 WL 5369109 (D. Del. Sep. 8, 2020) ............................................8




                                                                  ii
Case 1:15-cv-00842-RGA Document 539 Filed 11/13/20 Page 4 of 16 PageID #: 33516




                               TABLE OF EXHIBITS


    EXHIBIT                                      DESCRIPTION

        N        N.D. Texas Docket Sheet - Leane v. Unified Online, Inc. and ChanBond,
                 LLC

        O        Texas Complaint – Removal Notice

        P        Leane Arbitration Request, Temporary Restraining Order Request, Ex.A

        Q        New York Complaint – Leane v. Mishcon de Reya et al.

        R        Leane Tr., dated April 24, 2018

        S        Advisory Services Agreement (“ASA”)

        T        Temporary Restraining Order Request

        U        Termination of Services Agreement (CHANBOND_015123)




                                           iii
Case 1:15-cv-00842-RGA Document 539 Filed 11/13/20 Page 5 of 16 PageID #: 33517




 I.     Introduction

        Defendants moved to reopen discovery to obtain documents from Ms. Deirdre Leane

 (“Leane”), ChanBond, and Unified Online (“UOL”) prompted by an email from Ms. Leane’s

 counsel alleging that she exercised control over the patents in suit. In the past week, extraordinary

 revelations detail that the dispute stems from allegations of fraud and litigation misconduct against

 ChanBond’s counsel. Amazingly, ChanBond’s opposition is strikingly silent on all of this. D.I.

 529.

        First, Defendants learned that on September 22, Leane filed a complaint in New York State

 Court for legal malpractice against ChanBond’s counsel (King Wood Mallesons1 or KWM)––

 formerly also Leane’s counsel––alleging misconduct, including the strategic withholding of

 relevant documents in the thirteen litigations in this Court (“Delaware Cases”) for the purpose of

 obtaining litigation advantage, and the manufacturing of documents to cover up those discovery

 failures and hide Leane’s interests. Ex. Q (N.Y. Compl.) ¶¶ 39-43. That complaint seeks removal

 of ChanBond’s counsel, and disgorgement of their 25% share of revenue, from the Delaware cases.

 Ex. Q (N.Y. Compl.) at 29.

        Second, it has also come to light that Ms. Leane filed an action in Texas State Court on

 September 29, alleging fraudulent misappropriation of Leane’s interest in the Delaware Cases,

 breach of ChanBond’s and UOL’s contractual obligations, and seeking a judgment that would

 return complete ownership of ChanBond to Leane. Ex. P (Arb. Req.). That case was removed to

 the Northern District of Texas on October 9 (Exs. N, O), and based on the parties’ representations

 during a November 4 hearing in that court, Defendants understand that Leane, ChanBond, and



 1
        The same attorneys from KWM were previously at Mishcon de Reya (“Mishcon”), and
 have continuously represented ChanBond in this litigation. The New York complaint names
 KWM, Mishcon, as well as Mr. Whitman and Mr. Raskin individually.

                                                  1
Case 1:15-cv-00842-RGA Document 539 Filed 11/13/20 Page 6 of 16 PageID #: 33518




 UOL will proceed to arbitration to decide their respective rights.

        Remarkably, ChanBond never informed the Court or Defendants of these parallel

 litigations, despite the fact that these legal actions flesh out the substantial nature of the dispute

 between Leane and the current principals of Chanbond which initially surfaced in Leane’s

 September 2 email. (D.I. 525, Ex. E.). Defendants seek to reopen discovery to obtain the

 improperly withheld documents from ChanBond, Leane, and UOL, as they impact issues including

 standing, and a license to a vendor of accused equipment (Technicolor). Defendants also seek

 discovery concerning the new allegations of litigation misconduct. And because these newly

 discovered lawsuits may have substantial implications on the Delaware Cases, Defendants request

 a conference with the Court to consider whether some or all of these proceedings should be

 deferred pending resolution of the ownership and malpractice litigation. The full implications of

 these new allegations are not clear, but what is beyond question is that Defendants should receive

 a thorough opportunity to understand their implications.

 II.    Supplemental Statement of Facts

        A.      Leane Alleges the ASA Entitles Her to a Major Stake in the Delaware Cases.

        In the 2013-2014 timeframe, Leane, while a principal of IP Navigation (later IPNav), began

 working with the inventors of the patents-in-suit on monetization strategy in exchange for a

 consulting fee of 22% of gross revenue. See Ex. R (Leane Tr.) at 202:22-203:13; Ex. P (Arb. Req.)

 ¶¶ 7-8. On August 8, 2014, Leane established patent holding company ChanBond and was its sole

 member. D.I. 525, Ex. A. On April 9, 2015, Leane executed an agreement on behalf of ChanBond

 and acquired the patents-in-suit. See D.I. 525, Ex. C. Shortly thereafter, on July 31, 2015, Leane,

 on behalf of her consulting company IPNav, entered an Advisory Services Agreement (“ASA”)

 that “documented the relationship” that provided consulting to ChanBond in exchange for 22% of

 the gross proceeds recovered on the ChanBond Patents. Ex. P (Arb. Req.) ¶¶ 10-12; Ex. S (ASA).


                                                   2
Case 1:15-cv-00842-RGA Document 539 Filed 11/13/20 Page 7 of 16 PageID #: 33519




 The Delaware Cases were filed on September 21, 2015. D.I. 1. One month later, on October 27,

 2015, Leane executed an Interest Sale Agreement (“ISA”) with UOL, a company run by her former

 IP Navigation colleague Billy Carter, transferring ChanBond to UOL and retaining certain rights

 in the patents-in-suit. Ex. P (Arb. Req.) ¶¶ 14-15. In exchange, Leane received 44,700,000 shares

 of UOL stock and a promissory note that obligated UOL to pay Leane $5 million on October 27,

 2020. Id. ¶ 15. The ASA also stayed in force, and Leane continued to perform her obligations to

 consult on the monetization efforts and enjoy the benefit of 22% of gross revenue from the patents.

 Ex. P (Arb. Req.) ¶ 48. Leane contends that ChanBond has now breached the ISA by defaulting

 on the promissory note, and fraudulently robbing her of her 22% interest in the patents. Id. ¶ 32-

 38. As a remedy, Leane requests the return of ChanBond, and its patents, into her possession.

        B.      Leane Alleges that ChanBond Withheld the ASA, Manufactured Documents
                to Cover Its Tracks, and Fraudulently Eliminated Her Interests.

        In June 2017, Leane joined Technicolor. Ex. P (Arb. Req.) ¶ 76. Although the ASA was in

 force when Ms. Leane was deposed in April 2018, ChanBond did not produce the ASA in the

 Delaware Cases. During deposition, Leane testified she was being paid for consulting with

 ChanBond, but Defense counsel could find no such evidence in any production, and explicitly

 requested ChanBond’s/Leane’s counsel (KWM) to produce the missing documents.2 Ex. R (Leane

 Tr.) at 103:2-104:21; Ex. P (Arb. Req.) ¶ 48-50. ChanBond promised to look into it, but never

 made good on that promise. Id. Leane’s pleadings in the Texas action explain ChanBond’s failure

 to produce the ASA. After ChanBond’s/Leane’s attorney, Mr. Whitman, was asked to produce

 the missing documents during Leane’s deposition, the parties broke for lunch. Id. But, “[o]n the




 2
        Defendants also served discovery requests on Leane and ChanBond seeking these
 documents. See e.g., D.I. 525, Ex. J at RFPs 6-9; D.I. 525, Ex. H at RFP 65; see also id. at RFPs
 61-68.

                                                 3
Case 1:15-cv-00842-RGA Document 539 Filed 11/13/20 Page 8 of 16 PageID #: 33520




 lunch break, Mr. Whitman advised Ms. Leane that ChanBond’s failure to produce the Advisory

 Services Agreement would create problems for the ChanBond Litigations including additional

 discovery and severe trial delays.” Ex. P (Arb. Req.) ¶¶ 48-52. The ASA is critically important,

 because Leane testified that

                                           See Ex. R (Leane Tr.) at 159:5-161:19. The newly found

 Texas complaint reveals that the ASA was in force during Leane’s employment with Technicolor,

 and that she “affirmatively disclosed” the ASA to her employer. Ex. P (Arb. Req.) ¶¶ 74-78. That

 discussion could create an implicit, or explicit, license.

        Leane also alleges that KWM proposed a plan to avoid producing the ASA. Id. ¶ 52. To

 cover up Leane’s interest, KWM prepared a document that terminated the ASA retroactively as of

                and produced that termination document on July 6, 2018, after Leane’s deposition.3

 See Ex. U, Termination Agreement. They planned to then forge a separate agreement to reinstate

 Leane’s 22%. Ex. P (Arb. Req.) ¶¶ 52-58, 61-86, 105-107. While KWM sent Leane

 communications to confirm she still maintained a 22% share of any proceeds from the Delaware

 Cases, they aimed to conceal that fact by declining to produce any document reflecting Leane’s

 interest. Id. Leane alleges that ChanBond has now reneged on its promise to prepare a new

 agreement (“Restoration Agreement”) memorializing her interest (Id. ¶¶ 105-108), and because

 that interest was part of her consideration for entering the ISA, that the proper relief is termination

 of the ISA and the return of ChanBond, in its entirety, to Leane. Id. ¶¶ 92-94.

        C.      Leane’s Complaints Reveal that ChanBond Failed to Produce Numerous
                Additional Documents Regarding Rights in the Patents.

        Leane alleges that UOL entered several additional agreements attempting to assign and



 3
        Leane gave an additional deposition, limited to two hours and for the express purpose of
 addressing dozens of documents that ChanBond improperly withheld on the basis of privilege.


                                                   4
Case 1:15-cv-00842-RGA Document 539 Filed 11/13/20 Page 9 of 16 PageID #: 33521




 unlawfully dilute her rights in the patents. Id. ¶¶ 26-29. For example, the entity that purchased

 ChanBond from Leane, UOL, entered an agreement with an affiliate entity––UOL IP of NC, LLC–

 –to pay it “20% of the gross proceeds received by the Company from the sale or license of any or

 all of the ChanBond intellectual property.” Id. ¶ 27. UOL supposedly renegotiated its agreements

 with litigation funders and the contingency agreement with counsel. Leane contends that these

 additional agreements further violated the terms of her agreement with UOL and provide an

 additional basis for her assertion of rights in the ChanBond patents. ChanBond has not produced

 any documents to Defendants regarding these additional agreements, and Defendants have no way

 to verify that the terms of these agreements do not in fact create a standing issue.

 III.   Argument

        A.      ChanBond’s Purposeful Withholding of Documents Alone Provides Good
                Cause to Reopen Discovery.

        Leane has alleged that Mr. Whitman informed her that ChanBond affirmatively made the

 decision to withhold the ASA from production in the Delaware Cases for the purpose of litigation

 advantage, despite that document’s clear relevance to Leane’s interest in the patents, the existence

 of licenses (implicit or explicit) to the patents, and Leane’s bias.4 The ASA reveals that Leane

 contracted to receive 22% of revenues from the Delaware cases, and that she would provide

 substantial direction regarding efforts to monetize the patents. Ex. S (ASA) ¶¶ 1, 5, 6.

        Although Leane testified that

                                                                                        the previously

 unproduced ASA reveals that she had an active agreement with ChanBond during her employment.



 4
        When a party withholds evidence, “sanctions may then be necessary to remedy prejudice
 and deter future misconduct.” Greatbatch Ltd. v. AVX Corp., 179 F. Supp. 3d 370, 379 (D. Del.
 2016). Defendants reserve the right to seek sanctions or any other relief the Court deems
 appropriate, after completing discovery on the withheld documents.


                                                   5
Case 1:15-cv-00842-RGA Document 539 Filed 11/13/20 Page 10 of 16 PageID #: 33522




 See Ex. R (Leane Tr.) at 159:5-161:19. It is highly likely that Leane had to inform Technicolor

 regarding this agreement. In fact, her Texas pleadings now confirm that Leane discussed the

 agreement, and her interest in the Delaware Cases with Technicolor. Ex. P (Arb. Req.) ¶¶ 74-77.

 If ChanBond had produced the ASA, Defendants would have had an opportunity to address the

 agreement, any disclosure to her employer, and whether this created an implicit or explicit license

 to the patents.

         In addition to these documents, Leane’s complaint also identifies additional unproduced

 documents that relate to interests in the patents, including agreements with UOL IP of NC, LLC.

 Id. ¶ 27. Given the number of parties that have entered agreements related to the patents, ChanBond

 should have produced those agreements so Defendants could determine if any rights in the patents

 had been conferred. Notably, any communications that Leane or her former counsel (KWM)

 withheld on the basis of privilege are now subject to discovery, as Leane has waived privilege by

 disclosing her discussions with counsel regarding litigation strategy and funding in her complaints.

 Ex. P (Arb. Req.) ¶¶ 26-27, 48-52; Ex. Q (N.Y. Compl.) ¶¶ 39-42.

         When a party seeks to modify a scheduling order, as Defendants seek to reopen discovery

 for limited purposes here, they are required to demonstrate good cause. Good cause can be

 demonstrated by showing that the party acted with diligence and could not reasonably have met

 the deadline for amending. See Int’l Constructions Products LLC v. Caterpillar Inc., et al., C.A.

 15-108-RGA, 2018 WL 4611216, at *2 (D. Del. Sep. 26, 2018). Here, ChanBond purposely

 withheld the relevant documents, and they did not become known to Defendants until October 28,

 2020, when Defendants found Leane’s Texas and New York complaints. ChanBond declined to

 produce those complaints, despite being parties to those actions and having full knowledge of their

 relevance to Defendants’ request to reopen discovery. Defendants were diligent, seeking the




                                                  6
Case 1:15-cv-00842-RGA Document 539 Filed 11/13/20 Page 11 of 16 PageID #: 33523




 Court’s assistance as soon as they determined there may be an issue that requires additional

 discovery. See Roquette Freres v. SPI Pharma, Inc., C.A. 06–540–GMS, 2009 WL 1444835 at *5

 (D. Del. May 21, 2009) (holding good cause where the moving party sought to amend within two

 months of becoming aware of the relevant information). Leane’s counsel sent an email to

 Defendant’s counsel on September 2nd, and Defendants sought to meet and confer with ChanBond

 on September 9th. ChanBond declined to meet and confer until September 24th, and as soon as

 the conference was concluded, Defendants sought the Court’s assistance with this motion. And

 upon learning of additional issues requiring discovery on October 28—including ChanBond’s

 strategic withholding of relevant documents such as the ASA and additional agreements related to

 the patents—Defendants immediately notified the Court (D.I. 530) and sought to bring the

 additional issues before the Court without delay. Ex. P (Arb. Req.) ¶¶ 26-27, 48-52. ChanBond

 also cannot show any prejudice by reopening discovery to address the ASA and other unproduced

 agreements, because that information was within its control. See Roquette Freres, 2009 WL

 1444835 at *5 (finding no prejudice when non-moving party was in possession of the information

 justifying schedule amendment).

        B.      Leane’s Complaint Raises Standing Issues, and Defendants Should Have an
                Opportunity to Take Appropriate Discovery.

        As Leane understands her rights under Section 8.3 of the ISA, her “written consent is

 required” to transfer an interest in the patents-in-suit, including a license to, and presumably a sale

 of, the patents. D.I. 525, Ex. E; Ex. P (Arb. Req.) ¶¶ 19-20, 35-40. Although ChanBond casts

 Leane’s rights as a “veto” power, and assesses those rights as immaterial (D.I. 529 at 15), that

 analysis fails to address the totality of Leane’s interests in the patents as required by the governing

 case law on standing. Certain interests––such as the ability to control alienation of the patents,

 which Leane would also have under her interpretation of the contract––weigh heavily in



                                                   7
Case 1:15-cv-00842-RGA Document 539 Filed 11/13/20 Page 12 of 16 PageID #: 33524




 determining whether all substantial rights were conveyed. Lone Star Silicon Innovations LLC v.

 Nanya Tech. Corp., 925 F. 3d 1225, 1231 ( Fed. Cir. 2019); Propat Int'l Corp. v. Rpost, Inc., 473

 F.3d 1187, 1191 (Fed. Cir. 2007) (“The right to dispose of an asset is an important incident of

 ownership, and such a restriction on that right is a strong indicator that the agreement does not

 grant [the transferee] all substantial rights under the patent.”). And when a licensee is restricted on

 its ability to assign its rights in the patents-in-suit without written consent, “[t]his restriction on

 alienation of rights is a further indication that [the seller] transferred less than all substantial rights

 in the patents-in-suit.” Immunex Corporation v. Sandoz Inc., 964 F.3d 1049, 1062 (Fed. Cir. 2020).

         ChanBond relies on Vaupel Textilmaschinen KG v. Meccanica Euro Italia S.P.A., 944 F.2d

 870 (Fed. Cir. 1991) and similar cases for the proposition that an assignor’s reservation of licensing

 veto rights cannot undermine the transfer of all substantial rights. D.I. 529 at 15. In Vaupel the

 Court there found that a “sublicensing veto was a minor derogation from the grant of rights” and

 that “[i]t did not substantially interfere with the full use by Vaupel of the exclusive rights under

 the patent.” Vaupel, 944 F.2d at 875. But contrary to the court’s assessment in Vaupel, Leane

 contends that she can restrict licensing, and under that same reading of the ISA, she can also restrict

 sales of the patents. Much of this may be revealed through discovery in the parallel actions, and

 Defendants should have access to the documents from those proceedings, and any additional

 material necessary, to understand the contours of the ownership interests Leane contends she has.

 Notably, much of that information is now freely discoverable because Leane has waived privilege.

         C.      ChanBond’s Cited Case Law Is Inapposite.

         ChanBond cites XCoal, but that case is inapposite. There, the court considered a letter

 received by defendants’ counsel by a “whistleblower” rehashing allegations previously known to

 defendants. XCoal Energy & Res. v. Bluestone Energy Sales Corp., C.A. 18-CV-819-LPS, 2020

 WL 5369109, *7 (D. Del. Sep. 8, 2020). Defendants’ counsel raised the letter with opposing


                                                     8
Case 1:15-cv-00842-RGA Document 539 Filed 11/13/20 Page 13 of 16 PageID #: 33525




 counsel, and the Court, after opening statements at trial, and sought additional discovery. Id. at *2,

 7. The court denied the request because defendants had already deposed the same witness “on

 allegations . . . repeated in the Letter” and had previously subpoenaed, but “chose not to pursue a

 deposition,” of several third parties from which they now sought discovery based on the letter. Id.

 at *8. Here, Defendants could not have taken testimony on documents ChanBond withheld.

 Further, in XCoal the court held the newly received letter was not important, and that the

 defendant’s request was based on a “misunderstanding of the letter,” because the letter contained

 only “anonymous allegations.” XCoal, 2020 WL 5369109 at *9. Here, by contrast, the information

 is critical––enough to lead Leane to file lawsuits to retake ChanBond.

        ChanBond also relies on XCoal for the proposition that discovery may be reopened after a

 pretrial order “only to prevent manifest injustice.” D.I. 529 at 7. That standard cannot apply to

 twelve of the Defendants, since there is no pretrial order in those cases. And the remaining

 defendant, Cox, can clearly meet that standard here, where ChanBond intentionally withheld

 documents, and manufactured replacement documents produced after Leane was deposed, in an

 attempt to conceal her interest from the Defendants in these cases. Ex. P (Arb. Req.) ¶¶ 48-52.

 First, ChanBond cannot claim any prejudice, as it concealed documents. Second, the schedule need

 not be disrupted because trial is six months off, but any delay is the result of Plaintiff’s counsel’s

 own conduct, which ironically attempted to hide documents to prevent delay. Id. Third,

 Defendants’ request does not stem from any bad faith or delay, and could not have been discovered

 by Cox earlier, because they result from ChanBond’s improper actions. And fourth, the requested

 evidence is fundamental, since Cox has a right to know who the real party in interest here is and

 who has authority to enforce the patents and resolve this litigation. Given that this mess is

 ChanBond’s doing, only Defendants face manifest injustice.




                                                   9
Case 1:15-cv-00842-RGA Document 539 Filed 11/13/20 Page 14 of 16 PageID #: 33526




        D.      Leane’s Complaints May Have Substantial Impact in These Cases.

        Much hangs in the balance as a result of the Texas and New York cases. ChanBond may

 be controlled by someone new, and may be represented by new counsel. Any assessment of

 ownership by this Court will be much more sound after the development of a complete record from

 the parallel actions, which may include dispositive rulings or private resolution of the ownership

 issue. The Delaware Cases may benefit from completion of the same work in parallel proceedings.

        There are at least three issues that will not be resolved in the Texas and New York cases,

 however. The first is whether ChanBond and its counsel engaged in litigation misconduct in the

 Delaware Cases, and, if so, what remedy would be appropriate. Defendants propose they receive

 the improperly withheld documents including all documents relating to the ASA, Termination, and

 any other documents assigning an interest in the patents, so they can investigate the issues of

 standing, and the allegations of litigation misconduct. In addition, Defendants would like to

 investigate whether Leane’s conversations with Technicolor created a license, as that will not be

 at issue in the New York and Texas actions. Nor will the extent to which the privilege was waived

 by Leane’s disclosures in the Texas and New York proceedings, or the implications those

 communications have on the merits in these cases. Accordingly, Defendants propose that they be

 allowed discovery on these narrow issues from Leane, ChanBond, and UOL, as well as any

 necessary third parties, while awaiting resolution in the New York and Texas litigations.

 IV.    Conclusion

        In view of the above, Defendants respectfully request to reopen discovery to obtain those

 improperly withheld materials and investigate related issues. In addition, given the standing

 questions raised by parallel proceedings, and potential impact to these cases, Defendants

 respectfully request a conference with the Court to discuss how best to proceed.




                                                10
Case 1:15-cv-00842-RGA Document 539 Filed 11/13/20 Page 15 of 16 PageID #: 33527




                                            MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                            /s/ Jennifer Ying
  OF COUNSEL:
                                            Jack B. Blumenfeld (#1014)
  Michael L. Brody                          Jennifer Ying (#5550)
  Saranya Raghavan                          1201 North Market Street
  WINSTON & STRAWN LLP                      P.O. Box 1347
  35 West Wacker Drive                      Wilmington, DE 19899
  Chicago, IL 60601                         (302) 658-9200
  (312) 558-5600                            jblumenfeld@mnat.com
                                            jying@mnat.com
  David P. Enzminger
  Nimalka Wickramasekera                    Attorneys for Defendants
  WINSTON & STRAWN LLP
  333 S. Grand Avenue
  Los Angeles, CA 90071-1543
  (213) 615-1780

  Krishnan Padmanabhan
  WINSTON & STRAWN LLP
  200 Park Avenue
  New York, NY 10166-4193
  (212) 294-6700

  James C. Lin
  WINSTON & STRAWN LLP
  275 Middlefield Road
  Menlo Park, CA 94025
  (650) 858-6500

  Thomas M. Melsheimer
  Renee Skinner
  Alex C. Wolens
  WINSTON & STRAWN LLP
  2121 North Pearl Street, Suite 900
  Dallas, TX 75201
  (214) 453-6500

 November 5, 2020




                                       11
Case 1:15-cv-00842-RGA Document 539 Filed 11/13/20 Page 16 of 16 PageID #: 33528




                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 5, 2020, I caused the foregoing to be electronically filed

 with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

 registered participants.

        I further certify that I caused copies of the foregoing document to be served on November

 5, 2020, upon the following in the manner indicated:

  Stephen B. Brauerman, Esquire                                          VIA ELECTRONIC MAIL
  BAYARD, P.A.
  600 North King Street, Suite 400
  Wilmington, DE 19801
  Attorneys for Plaintiff

  Lana Milojevic, Esquire                                                VIA ELECTRONIC MAIL
  Eric P. Berger, Esquire
  MISHCON DE REYA NEW YORK LLP
  156 Fifth Avenue, Suite 904
  New York, NY 10010
  Attorneys for Plaintiff

  Mark Raskin, Esquire                                                   VIA ELECTRONIC MAIL
  Robert Whitman, Esquire
  John F. Petrsoric, Esquire
  Michael S. DeVincenzo, Esquire
  Andrea Pacelli, Esquire
  KING & WOOD MALLESONS LLP
  500 Fifth Avenue, 50th Floor
  New York, NY 10110
  Attorneys for Plaintiff
                                                     /s/ Jennifer Ying

                                                     Jennifer Ying (#5550)
